Case: 11-60398     Document: 00511786802         Page: 1     Date Filed: 03/13/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                          March 13, 2012

                                       No. 11-60398                        Lyle W. Cayce
                                                                                Clerk

SANCHEZ ARANGO CONSTRUCTION,

                                                  Petitioner
v.

OCCUPATIONAL SAFETY AND HEALTH REVIEW COMMISSION; HILDA
L. SOLIS, SECRETARY, DEPARTMENT OF LABOR,

                                                  Respondents



                     On Petition for Review of an Order of the
                Occupational Safety and Health Review Commission
                                      10-0461


Before JOLLY, DAVIS, and BARKSDALE, Circuit Judges.
PER CURIAM:*
        After reviewing the record and considering the briefs of the parties and the
arguments of counsel, we are satisfied that substantial evidence supports the
Occupational Safety and Health Review Commission’s (“OSHRC”) finding that
petitioner violated the two OSHA standards at issue in this appeal. We also find
no error in the OSHRC’s legal conclusions. Accordingly, the petition for review
from the May 19, 2011 OSHRC order is DENIED.


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.